Interlocutory judgment modified by striking out the third, fourth, fifth, sixth and seventh decretal paragraphs thereof, and by providing that, until further order of the court, defendant is awarded the custody of the children, and the plaintiff directed to pay defendant for their support during their minority the sum of twenty-five dollars a week, and plaintiff shall have the right and opportunity at all reasonable times to visit the children, and shaE have the right to their temporary custody during the first half of the summer school vacations, for which purpose he shaE caE for the children and return them to their abode; and, as so modified, affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Glennon, Untermyer, Dore and CaEahan, JJ.; Glennon and Untermyer, JJ., dissent and vote for affirmance. [See post, p. 1061.]